 

Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 1 of 19

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Marian E. Parker

 

 

 

 

Write the full name of each plaintiff.

 

{Include case number if one has been
assigned)
-against-
Israel Discount Bank of New York, Inc. and John
Does [1-10] KM Yes CINo

Do you want a jury trial?

 

 

 

Write the full name of each defendant. The names listed
above must be identical to those contained in Section |.

 

EMPLOYMENT DISCRIMINATION COMPLAINT

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed with
the court should therefore not contain: an individual’s full social security number or full birth
date; the full name of a person known to be a minor; or a complete financial account number. A
filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number. See Federal Rule
of Civil Procedure 5.2.

 

 

Rev. 3/24/17
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 2 of 19

I. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Marian E. Parker

 

First Name Middle Initial Last Name

208 E. 5ist Street #326

 

 

 

 

Street Address

New York New York 10022

County, City State Zip Code
212-629-1770

Telephone Number Email Address (if available)

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. (Proper defendants under employment discrimination statutes are usually employers,
labor organizations, or employment agencies.) Attach additional pages if needed.

 

 

 

Defendant 1: Israel Discount Bank of New York, Inc.
Name
511 5th Ave
Address where defendant may be served
New York New York 10017
County, City State Zip Code

Defendant 2: John Does [1-10]

 

Name
Unknown

 

Address where defendant may be served

Unknown Unknown Unknown

 

County, City State Zip Code

Page 2
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 3 of 19

Defendant 3:

 

Name

 

Address where defendant may be served

 

County, City State Zip Code

II. PLACE OF EMPLOYMENT

The address at which I was employed or sought employment by the defendant(s) is:
IDB Bank of New York

 

 

Name
511 5th Ave
Address
New York New York 10017
County, City State Zip Code

Il. CAUSE OF ACTION

A. Federal Claims

This employment discrimination lawsuit is brought under (check only the options below
that apply in your case):

C1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17, for
employment discrimination on the basis of race, color, religion, sex, or national
origin

The defendant discriminated against me because of my (check only those that

apply and explain):

[1 race:

 

color:

 

religion:

 

Sex:

 

C)
O
CO
O

national origin:

 

Page 3
Case 1:21-cv-07196-VEC Document 1 Filed 08/26/21 Page 4 of 19

42 U.S.C. § 1981, for intentional employment discrimination on the basis of race

My race is:

 

Age Discrimination in Employment Act of 1967, 29 U.S.C. §§ 621 to 634, for
employment discrimination on the basis of age (40 or older)

I was born in the year:

Rehabilitation Act of 1973, 29 U.S.C. §§ 701 to 796, for employment
discrimination on the basis of a disability by an employer that constitutes a
program or activity receiving federal financial assistance

My disability or perceived disability is:

 

Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12101 to 12213, for
employment discrimination on the basis of a disability

My disability or perceived disability is:

 

Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601 to 2654, for
employment discrimination on the basis of leave for qualified medical or family
reasons

B. Other Claims

In addition to my federal claims listed above, I assert claims under:

X New York State Human Rights Law, N.Y. Exec. Law §§ 290 to 297, for

employment discrimination on the basis of age, race, creed, color, national
origin, sexual orientation, military status, sex, disability, predisposing genetic
characteristics, marital status

New York City Human Rights Law, N.Y. City Admin. Code §§ 8-101 to 131, for
employment discrimination on the basis of actual or perceived age, race, creed,
color, national origin, gender, disability, marital status, partnership status,
sexual orientation, alienage, citizenship status

C] Other (may include other relevant federal, state, city, or county law):

 

Page 4
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 5 of 19

IV. STATEMENT OF CLAIM

A. Adverse Employment Action

The defendant or defendants in this case took the following adverse employment
actions against me (check only those that apply):

C1 did not hire me

Xl terminated my employment

C] did not promote me

X did not accommodate my disability
C

provided me with terms and conditions of employment different from those of
similar employees

O

retaliated against me

x

harassed me or created a hostile work environment

O

other (specify):

 

 

B. Facts

State here the facts that support your claim. Attach additional pages if needed. You should
explain what actions defendants took (or failed to take) because of your protected
characteristic, such as your race, disability, age, or religion. Include times and locations, if
possible. State whether defendants are continuing to commit these acts against you.

See Attached Complaint

 

 

 

 

 

 

 

As additional support for your claim, you may attach any charge of discrimination that you filed
with the U.S. Equal Employment Opportunity Commission, the New York State Division of
Human Rights, the New York City Commission on Human Rights, or any other government
agency.

Page 5
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 6 of 19

V. ADMINISTRATIVE PROCEDURES

For most claims under the federal employment discrimination statutes, before filing a lawsuit,
you must first file a charge with the U.S. Equal Employment Opportunity Commission (EEOC)
and receive a Notice of Right to Sue.

Did you file a charge of discrimination against the defendant(s) with the EEOC or any
other government agency?

X Yes (Please attach a copy of the charge to this complaint.)
When did you file your charge? November 29, 2019

 

CL] No
Have you received a Notice of Right to Sue from the EEOC?

X Yes (Please attach a copy of the Notice of Right to Sue.)
What is the date on the Notice? May 27, 2021 (Envelope: May 28, 2021)

 

When did you receive the Notice? June 12, 2021

 

L] No

VI. RELIEF

The relief I want the court to order is (check only those that apply):
(1 direct the defendant to hire me

efendant to re-employ me

direct the defendant to promote me

direct the defendant to reasonably accommodate my religion

OO O O

direct the defendant to reasonably accommodate my disability

x

direct the defendant to (specify) (if you believe you are entitled to money

damages, explain that here)
Compensatory Damages (Front-Back Pay), Punitive Damages, Pain-Suffering,

atc (See Attached Complaint)
Stu een FURAN Tre POTEET TATE ws]

 

 

 

Page 6
Case 1:21-cv-07196-VEC Document 1 Filed 08/26/21 Page 7 of 19

VII. PLAINTIFF’S CERTIFICATION

By signing below, I certify to the best of my knowledge, information, and belief that:

(1) the complaint is not being presented for an improper purpose (such as to harass,
cause unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are
supported by existing law or by a nonfrivolous argument to change existing law; (3) the
factual contentions have evidentiary support or, if specifically so identified, will likely
have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Federal
Rule of Civil Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to

     

 

 

 

 

 

 

 

proceed without prepayment of fees, each plaintiff must als submit an IFP application “ ?
th ae CS Lee j We ¢

8/26/2021 : bik Vil SOC

Dated “Plaintiff’s Signature

Marian E. Parker

First Name Middle Initial Last Name
208 E. 51st Street #326

Street Address

New York NY 10022

County, City State Zip Code
212-629-1770

Telephone Number Email Address (if available)

I have read the attached Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
LJ Yes No

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
Case 1:21-cv-07196-VEC Document 1 Filed 08/26/21 Page 8 of 19

For Section IV. of Complaint Template Form

STATEMENT OF CLAIM Section B “FACTS”

SUMMARY OF FACTS

Marian E. Parker (“PLAINTIFF”), currently Pro Se, is an IT Risk and Cybersecurity
Risk professional based in the New York City metro area with an address at 208 E.
515t Street #326, New York, NY, 10022.

PLAINTIFF has a qualifying disability ‘as defined by the Americans with Disability
Act of 1990, amended.

PLAINTIFF was a full-time employee of Israel Discount Bank of New York, Inc.
(“DEFENDANT”) at their United States headquarters in New York City. DEFENDANT
Israel Discount Bank of New York (oftentimes called IDB Bank) has an address at
511 5 Avenue, New York, NY 10017. Plaintiff was employed by DEFENDANT from
Monday, December 3, 2018 until her termination date of Monday, February 4, 2019.
PLAINTIFF’s official title was Vice-President, Technology Risk Officer. PLAINTIFF’s
functional common title was IT Risk and Cybersecurity Risk Officer. The role that
PLAINTIFF had reported into the DEFENDANT’s Risk Department/Division and not
into the DEFENDANT’s IT Department/Division. PLAINTIFF was recruited to
interview and go through the hiring process with the DEFENDANT during the Fall of
2018 via an executive headhunter/recruiter. PLAINTIFF reported to Ahsan Sheikh
(“CISO Sheikh”) who was the CISO (Chief Information Security Officer) at the
DEFENDANT.

PLAINTIFF was given a number of job responsibilities which included but were not
limited to: conducting interdepartmental meetings on Information

Security /Cybersecurity Risk Program management, vendor security assessments,
Case 1:21-cv-07196-VEC Document 1 Filed 08/26/21 Page 9 of 19

handling risk mitigation, doing cybersecurity risk reporting functions, adding
commentary to bank risk policies, and contributing to information security training
modules.

PLAINTIFF also did a number of random tasks that Technology Information Security
Officers (TISO) didn’t do. TISO's are technical cybersecurity staff who report to the
CISO, but who have security monitoring, data loss prevention and security incident
management as part of their job responsibilities. At the DEFENDANT, IT or Security
Risk officers (ITROs) such as the PLAINTIFF are less technical and non-hands on in
cybersecurity skillsets than TISOs.

PLAINTIFF completed all work assignments in a satisfactory manner from the time
PLAINTIFF was hired to her termination date. PLAINTIFF even received
compliments from peers and management on one major deliverable that PLAINTIFF
completed for the DEFENDANT.

On PLAINTFF’s way to work on the morning of Thursday, January 10, 2019,
PLAINTIFE sustained a major injury to knees, hands and jaw during a painful, high

on concrata Dp
Wal UU. oF

LAINTIFF severely injured her left middle finger PIP joint
(also referred to as Proximal Interphalangeal Joint) which bent backwards during the
fall. This fall has permanently disfigured her finger. As a result, PLAINTIFF has had
to wear a cast-splint, a joint stretch device, and bandages on her left finger from
January 2019 up until the present date.

PLAINTIFF’s left hand injury impacted her ability to type at a normal speed.
PLAINTIFF was informed by a surgeon that the type of injury she sustained to her
left finger could result in permanent disfigurement. PLAINTIFF was also told by

various medical personnel that her serious injury could take a very long time to heal

(over a year or more) and would require physical therapy.
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 10 of 19

10.

11.

12.

13.

14.

Despite her injuries in January 2019, PLAINTIFF was still committed to doing her
job at the DEFENDANT. PLAINTIFF still worked and produced deliverables in a
timely manner as required by her job. PLAINTIFF spent a few extra hours at work
nightly to get deliverables done due to slow typing caused by her injury.

Soon after the injury, PLAINTIFF informed her supervisor CISO Sheikh and co-
workers that she could type, but that she was typing very slow and that she could
not put pressure on her left hand on the keyboard because of the splint PLAINTIFF
was wearing and because of pain in her left hand. PLAINTIFF also reminded co-
workers that they may have to type meeting summary notes on her behalf for
meetings that were sponsored by their team (also called CISO team or Information
Security team).

For one specific meeting that PLAINTIFF was required to type notes in real time,
PLAINTIFF asked her co-worker, Theodore Darko (“TISO DARKO”) to type meeting
notes on her behalf. PLAINTIFF still wrote the meeting agenda, organized and
gathered all required information and data for the meeting, but PLAINTIFF could
not type at the speed of talking and could not do real time dictation.

When PLAINTIFF asked TISO DARKO to do notes typing favor for her on or about
January 23, 2019 for a meeting, PLAINTIFF started to be treated unfavorably and
with hostility by her supervisor CISO Sheikh. A TISO taking notes is not a very
significant or disruptive task to the CISO team at DEFENDANT. Prior to her arrival
on the CISO team in December 3, 2018, TISO DARKO took notes on all or most CISO
interdepartmental meetings.

PLAINTIFF informed her supervisor CISO Sheikh on or about Friday, February 1,
2019, that she was going to begin regular required physical therapy appointments

for her finger and knees. PLAINTIFF let CISO Sheikh know that her knee physical
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 11 of 19

15.

16.

17.

18.

therapy appointments would take place after work hours in the evening but her
physical therapy appointments for her finger would take place during work hours in
the day due to the fact there are an extremely limited number of certified
hand/occupational therapists (CHT/OCTs) that work late evening hours (after work
hours) in New York.

CISO SHEIKH appeared to not be pleased to hear about her required physical
therapy. PLAINTIFF believes this was because some Cybersecurity reporting was
coming due soon in the following week. PLAINTIFF went to her initial physical
therapy appointment on Friday, February 1, 2019. PLAINTIFF worked through the
lunch hour on this day and went to her afternoon physical therapy appointment.
PLAINTIFF had also informed CISO Sheikh on or about February 1, 2019 that she
may ask HR for an official medical accommodation form due to physical therapy she
was going to get throughout the month of February and into March.

Knowing that she had a lot of physical therapy appointments to go to and further

medical care, PLAINTIFF sent an email to Joan Burns, (Executive VP Human

medical accommodation form.

Over the lunch hour (on or about 12:00pm through 1:45pm on Monday, February 4,
2019), PLAINTIFF went to DEFENDANT’s Human Resources office and asked staff to
give her a medical accommodation form. One person from the front desk walked to

the back of HR department and said that she spoke with someone by the name of

- Deborah Greene. PLAINTIFF didn’t know Deborah Greene. They told PLAINTIFF

that Deborah Greene was someone that worked for the DEFENDANT for a long time.

PLAINTIFF was told by HR staff at the front desk that they didn’t have a medical
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 12 of 19

accommodation form to provide and that PLAINTIFF should simply turn ina
doctor’s note to them once PLAINTIFF’s gets it.

19. On or about an hour before the close of the workday on Monday, February 4, 2019,
PLAINTIFF was suddenly called to Human Resources office by Robert Faynblut, First
VP of Human Resources, (“FAYNBLUT”). He suddenly told PLAINTIFF that her job
was terminated. CISO SHEIKH was in the room about to say something, but
PLAINTIFF asked not to have to listen to Mr. Sheikh because of the disparate
treatment PLAINTIFF endured from him during the previous week prior to that day.
20. FAYNBLUT explained that the reason for her termination was that PLAINTIFF ‘was
not compatible with the Core Banking Project.” PLAINTIFF thought this was a very
strange and contrived reason for her termination because PLAINTIFF had never
worked on the Core Banking project at the DEFENDANT.

21. PLAINTIFF had never even attended or even been invited to any Core Banking
project meetings. PLAINTIFF was an IT Risk and Cybersecurity Risk officer on the
DEFENDANT's Information Security team doing cybersecurity risk work and was
not part of any IT systems or project group in contro! over the DEFENDANT’s Core
Banking systems. PLAINTIFFs CISO team was not in charge or in any leadership
position on the Core Banking project. Core Banking was run and managed by

Defendant’s IT not the CISO Team (Information Security Team).

CAUSES OF ACTION

22. PLAINTIFF believes that FAYNBLUT’S reason for her termination was pretextual to
cover up the fact that the DEFENDANT’s management and Human Resources
management was not willing provide a reasonable accommodation for her

temporary disability as required under the Americans with Disabilities Act of 1990.
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 13 of 19

23. PLAINTIFF believes she was discriminated against and terminated by the
DEFENDANT because she informed its management and Human Resources that she
was typing slower than usual due to her finger injury and because she had
requested to go to physical therapy appointments during day time hours.

24. PLAINTIFF believes the actual reason for her termination is because she requested

reasonable medical accommodation for team members to types

25. PLAINTIFF believes that her termination is in violation of the Americans with

Disabilities Act.

26. Asa result of her belief and experience with the DEFENDANT, Plaintiff filed a

complaint with the EEOC’s New York District Office on or about November 29, 2019.

27. After an extensive investigation, the EEOC’s New York District Office found a
Reasonable Cause ruling in PLAINTIFFs favor on or about February 2021. The EEOC
found reasonable cause to believe that PLAINTIFF was discriminated against and
DEFENDANT violated one or more prevailing statues under the Americans with
Disabilities Act.

8. During or abot

uring oO ) , esaineny

ing June 12, 2021, Plaintiff received a Right to Sue
letter (see EXHIBIT A) issued by the EEOC’s New York District office dated May 27,
2021 with an envelope US mail meter stamp of May 28, 2021, the day before the

Memorial Day holiday break.

RELIEF REQUESTED

29. Plaintiff requests that this court provide her Compensatory Damages which includes
Front Pay and Back Pay. These Compensatory Damages would also include year-
end performance bonuses and monetary benefits PLAINTIFF would have earned

had she not been terminated.
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 14 of 19

30. Plaintiff requests Punitive Damages allowed by this court.

31. Reimbursement of Attorney’s Fees.

32. Pain and Suffering and Humiliation from disparate hostile treatment and
termination.

33. Reimbursement of medical and non-medical insurance and related expenses due to
loss of employment in 2019.

34. Any other compensatory, punitive or other relief deemed just and proper by this

court.

JURY TRIAL DEMANDED

31. Plaintiff requests jury trial for this matter.

 

PLAINTIFF Marian E. Parker, ProSe as of the date of this Complaint, attests and affirms that
the facts and statements made in this complaint herein are true based on her information,

experience and belief.

Submitted to this Court on August 26, 2021.

Nar Soles

    

KV
Marian E. Parker, Signature
Plaintiff Pro Se

208 E. 51st Street #326
New York, NY 10022
212-629-1770
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 15 of 19

EXHIBIT A

Parker vs. Israel Discount Bank of NY
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 16 of 19

EEOC Form 161-A (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

NOTICE OF RIGHT TO SUE
(CONCILIATION FAILURE)

 

To: Marian Parker From: New York District Office
208 E. 5ist Street, 33 Whitehall Street
#326 5th Floor
New York, NY 10022 New York, NY 10004

| i On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.

Auriel Balbuena,
§20-2020-01153 investigator (929) 506-5281

 

TO THE PERSON AGGRIEVED:

This notice concludes the EEQC’s processing of the above-numbered charge. The EEOC found reasonable cause to believe
that violations of the statute(s) occurred with respect to some or all of the matters alleged in the charge but could not obtain a
settlement with the Respondent that would provide relief for you. In addition, the EEOC has decided that it will not bring suit
against the Respondent at this time based on this charge and will close its file in this case. This does not mean that the EEOC
is certifying that the Respondent is in compliance with the law, or that the EEOC will not sue the Respondent later or intervene
later in your lawsuit if you decide to sue on your own behalf.

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title VI, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act {EPA): EPA suits must be filed in feder

ral 6
alleged EPA underpayment. This means that backpay due for any violation
before you file suit may not be collectible.

May Vee

court within 2 years (3 years for willful Violations) o of the
s that occurred more than 2 years (3 years)

if you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

+. Digitally signed by
VANESSA = VANESSA GUEST

 

G J EST . S ate nha? 10:08:39 FOR 5/27/2021
Enclosures(s) Judy A. Keenan, (Date Issued)
District Director
cc:

Nielissa Chernofsky
Associate General Counsel
IDB Bank

511 Fifth Avenue

16th FI

New York, NY 16017
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 17 of 19

Enclosure with EEOC
Form 161-A (11/2020)

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC

(This information relates to filing suit in Federal or State court under Federal law.
If you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title VI! of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
Discrimination in Employment Act (ADEA):

PRIVATE SuiT RIGHTS

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day period is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope or
record of receipt, and tell him or her the date you received it. Furthermore, in order to avoid any question that you
did not act in a timely manner, it is prudent that your suit be filed within 90 days of the date this Notice was
issued to you (as indicated where the Notice is signed) or the date of the postmark or record of receipt, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statemeni of the facts of your case which shows that you are entitled to relief. Your suit may include any matter
alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters alleged in
the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in some
cases can be brought where relevant employment records are kept, where the employment would have been, or
where the respondent has its main office. If you have simple questions, you usually can get answers from the
office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint or
make legal strategy decisions for you.

PRIVATE SUITRIGHTS = Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10 — not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VI, the ADA, GINA or the ADEA referred to above.
Therefore, if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

ATTORNEY REPRESENTATION -- Title Vii, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your case may, in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the U.S. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because such requests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC AssisTANcE - All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtain a copy of information in EEOC's file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at least 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, please make your review request within 6 months of this Notice. (Before filing suit, any request should be
made within the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 18 of 19

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to
be covered under the new law.

Lf you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with yeur attorney and suggest that he or she consult the amended regulations and
appendix, and other ADA related publications, available at
bttp:/Awww.eeoc.cov/laws/types/disability regulations.cim.

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

» The limitations from the impairment ne longer have te be severe or significant for the impairment to
be considered substantially limiting.

» In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,

learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §

1630.2()), “major life activities” now include the operation of major bodily functions, such as:

functions of the immune system, special sense organs and skin; normal cell growth; and digestive,

genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,

hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ

within a body system.

Only one major life activity need be substantially limited.

With the exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating

measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are net

considered in determining if the impairment substantially limits a major life activity.

>» An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (c.¢.,
cancer) is a disability if it would be substantially limiting when active.

® An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months.

VY

“Regarded as” coverage:

» An individual can meet the definition of disability if an employment action was taken because of an
actual or perceived impairment (c.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

» “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

» The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

® A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits @ major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http:/Avww.ceoc. gov/laws/types/disability regulations.cfm.

 
Case 1:21-cv-07196-VEC Document1 Filed 08/26/21 Page 19 of 19

Enclosures(s)

cct
